     6:19-cv-00303-RAW-SPS Document 29 Filed in ED/OK on 06/25/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

RODNEY DOUGLAS STEPHENS,                      )
                                              )
                            Plaintiff,        )
                                              )
v.                                            )          No. CIV 19-303-RAW-SPS
                                              )
OKLAHOMA DEPARTMENT                           )
OF CORRECTIONS DIRECTOR,                      )
J. KEVIN STITT, CHERI                         )
ATKINSON, and SHARON McCOY,                   )
                                              )
                                              )
                            Defendants.       )

                                OPINION AND ORDER

        On September 9, 2019, Plaintiff Rodney Douglas Stephens commenced this civil

rights action pursuant to 42 U.S.C. § 1983 (Dkt. 1). At the time of filing, he was a pro se

prisoner in the custody of the Oklahoma Department of Corrections (DOC) who was

incarcerated at Jess Dunn Correctional Center (JDCC). Plaintiff subsequently filed an

amended complaint, naming as defendants the DOC Director, Oklahoma Governor Kevin

Stitt, DOC Medical Services Manager Cheri Atkinson, and JDCC Warden Sharon McCoy

(Dkt. 11).

        Plaintiff alleged in the amended complaint that he was forced outside in freezing

weather, the amount of food served was inadequate, and the food was old or labeled as not

for human consumption. He also complained of other prison conditions, including the

facility temperature, infestation of insects and vermin, overcrowding, deliberate indifference

to serious medical needs, falsified billing for medical services and prescriptions, and
  6:19-cv-00303-RAW-SPS Document 29 Filed in ED/OK on 06/25/20 Page 2 of 4



exposure to extreme temperatures during his transportation to medical appointments.

Plaintiff requested monetary damages and expungement of the records concerning his

convictions and incarceration.

       On February 21, 2020, Counsel for Defendant Atkinson filed a Suggestion of Death

Upon the Record, advising that Plaintiff had died on February 12, 2020 (Dkt. 21). Counsel

further advised that a copy of the Suggestion of Death Upon the Record would be forwarded

to Plaintiff’s next of kin. Id. Counsel also submitted a February 20, 2020, Interoffice

Memorandum from Joel B. McCurdy, M.D., Chief Medical Officer, to DOC Director Scott

Crow, stating that Plaintiff died on February 12, 2020, at OSU Hospital in Tulsa, Oklahoma

(Dkt. 22-1). Plaintiff’s next of kin was notified, and Plaintiff’s body was claimed. Id.

       On March 6, 2020, Counsel for Defendant Atkinson filed a Certificate of Service

certifying that the Suggestion of Death Upon the Record was sent via certified U.S. Mail to

Rodney Stephens, Jr., in Oklahoma City, Oklahoma (Dkt. 28). A copy of the Postal Service

Form 3811 (green card) shows that Rodney Stephens, Jr. signed for the mail (Dkt. 28-1).

There was no date of delivery on the form, however, it had a United States Postal Service

date stamp of March 2, 2020. The Court has received no communication from Plaintiff’s

next of kin.

       To the extent Plaintiff requested relief regarding his criminal convictions and

incarceration, such claims were not proper for a civil rights action under 42 U.S.C. § 1983.

Instead, a challenge to the fact or duration of a conviction should have been presented in a


                                             2
  6:19-cv-00303-RAW-SPS Document 29 Filed in ED/OK on 06/25/20 Page 3 of 4



petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Such habeas claims,

however, would not have survived Plaintiff’s death. See Smith v. Bear, No. 18-245-RAW-

KEW (E.D. Okla. Nov. 29, 2018). See also Towns v. Martin, No. CIV-12-1062-D, 2013 WL

1501607 (W.D. Okla. Apr. 11, 2013); Scott v. Franklin, No. CIV-06-197-F, 2007 WL

1655502 (W.D. Okla. June 4, 2007).

       Survival of § 1983 actions after a plaintiff's death is governed by state law, as long

as the state law is “not inconsistent with the Constitution and laws of the United States.”

Robertson v. Wegmann, 436 U.S. 584, 588-907 (1978). See also Hopkins v. Oklahoma

Public Employees Retirement System, 150 F.3d 1155, 1159 (10th Cir. 1998); 42 U.S.C. §

1988(a). Therefore, Oklahoma state law determines whether Plaintiff’s claims survive:

       No action pending in any court shall abate by the death of either or both the
       parties thereto, except an action for libel, slander or malicious prosecution,
       which shall abate by the death of the defendant. . . . .

Okla. Stat. tit. 12, § 1052.

       Plaintiff’s suit alleging Eighth Amendment violations does not constitute a claim for

slander, libel, or malicious prosecution, therefore, Oklahoma law calls for the survival of the

suit despite his death. “Because a live case or controversy continues to exist between

[Plaintiff’s] estate and the defendants, this case is not moot.” Hopkins v. Okla. Pub. Emp.

Ret. Sys., 150 F.3d 1155, 1159 (10th Cir. 1998). See Phelps v. Hamilton, 122 F.3d 1309,

1326 (10th Cir. 1997) (“The central question in determining whether a case has become

moot is whether ‘the issues presented are no longer “live” or the parties lack a legally


                                              3
  6:19-cv-00303-RAW-SPS Document 29 Filed in ED/OK on 06/25/20 Page 4 of 4



cognizable interest in the outcome.’”).

              Rule 25(a) of the Federal Rules of Civil Procedure governs the
       substitution of parties in the event of death. Under Rule 25(a)(1), a motion to
       substitute “may be made by any party or by the decedent’s successor or
       representative.” Fed. R. Civ. P. 25(a)(1). The action must be dismissed if no
       such motion is made “within 90 days after service of a statement noting the
       death.” Id. To trigger the 90-day window, the statement noting death must
       be personally served on the decedent’s representative “as provided in Rule 4.”
       Fed. R. Civ. P. 25(a)(3); see Hendricks v. Liberty Nat’l Life Ins. Co., No.
       13-CV-0390-CVE-PJC, 2013 WL 4544299, at *1 (N.D. Okla. Aug. 27,
       2013).

Holland v. Trout, No. CIV-18-511-G, 2019 WL 2298792 at *1 (W.D. Okla. May 30, 2019).

       Here, Plaintiff’s next of kin was served more than 90 days ago, however, no motion

to substitute has been filed. Therefore, the Court finds this action should be DISMISSED

WITHOUT PREJUDICE to refiling.

       ACCORDINGLY, this action is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 25th day of June 2020.




                                             4
